      Case 1:20-cv-03127-SAB        ECF No. 56   filed 09/11/20   PageID.1424 Page 1 of 3




1                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WASHINGTON
2                              AT YAKIMA
3
4
     STATE OF WASHINGTON, STATE
5    OF COLORADO, STATE OF
     CONNECTICUT, STATE OF
6    ILLINOIS, STATE OF MARYLAND,
     STATE OF MICHIGAN, STATE OF
7    MINNESOTA, STATE OF NEVADA,
     STATE OF NEW MEXICO, STATE
8    OF OREGON, STATE OF RHODE                      Case No. 1:20-CV-03127
     ISLAND, STATE OF VERMONT,
9    COMMONWEALTH OF VIRGINIA,                      NOTICE OF APPEARANCE
     and STATE OF WISCONSIN,
10
                     Plaintiffs,
11
           v.
12
     DONALD J. TRUMP, in his official
13   capacity as President of the United
     States of America; UNITED STATES
14   OF AMERICA; LOUIS DEJOY, in his
     official capacity as Postmaster General;
15   UNITED STATES POSTAL
     SERVICE,
16
                     Defendants.
17
18
     TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
19
           Please enter my appearance as counsel of record in this case for amicus curiae
20
     the United States House of Representatives.
21
22                                           /s/ Douglas N. Letter
                                            Douglas N. Letter (D.C. Bar No. 253492)
23                                            General Counsel
24                                          Office of General Counsel
                                            U.S. House Of Representatives
25                                          219 Cannon House Office Building
26                                          Washington, D.C. 20515
                                            (202) 225-9700 (telephone)


                                   NOTICE OF APPEARANCE
         Case 1:20-cv-03127-SAB    ECF No. 56   filed 09/11/20   PageID.1425 Page 2 of 3




 1                                         (202) 226-360 (facsimile)
 2                                         douglas.letter@mail.house.gov

 3                                         Counsel for Amicus Curiae the U.S. House of
 4                                         Representatives*
     September 11, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     *
25  Attorneys for the Office of General Counsel for the U.S. House of Representatives
   and “any counsel specially retained by the Office of General Counsel” are “entitled,
26 for the purpose of performing the counsel’s functions, to enter an appearance in any
   proceeding before any court of the United States or of any State or political
   subdivision thereof without compliance with any requirements for admission to
   practice before such court.” 2 U.S.C. § 5571.

                                  NOTICE OF APPEARANCE
     Case 1:20-cv-03127-SAB     ECF No. 56    filed 09/11/20   PageID.1426 Page 3 of 3




1                            CERTIFICATE OF SERVICE
2         I hereby certify that on this 11th day of September, I electronically filed the
3 foregoing Notice of Appearance with the Clerk by using the CM/ECF system. I
4 certify that all participants in the case are registered CM/ECF users and that service
5 will be accomplished by the CM/ECF system.
6
7 Dated: September 11, 2020                       /s/ Douglas N. Letter
                                                  Douglas N. Letter
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                              NOTICE OF APPEARANCE
